Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1. The Terminal disclaimer to overcome ODP rejection is accepted. Therefore, the ODP rejection is withdrawn.
2. Claims 1-15, 17-25 stand rejected under 35 U.S.C 103. The rejection is maintained for the reasons explained in detail Final Rejection mailed on November 09, 2020. 

/SUNITA JOSHI/Primary Examiner, Art Unit 2651